Per Curiam :
The former decision of this court is reported in 188 Ind. 87, 122 N. E. 225.
The following memorandum of the decision of the Supreme Court of the United States in the above entitled causé, and its mandate thereon, being received from said court, and duly filed in this court, which read as follows:
“WHEREAS, in the present term of October, in the year of our Lord one thousand nine hundred and twenty, the said cause came on to be heard before the Supreme Court of the United *699States on the said transcript of record, and was argued by counsel:
On consideration whereof, It is now here ordered and adjudged by this court that the judgment of the said Supreme Court of Indiana in this cause be, and the same is hereby, reversed with costs; and that the said appellant, Vandalia Railroad Company, recover against the said appellees three hundred and forty-five dollars and seventy-five cents for its costs herein expended and' have execution therefor.
And it is further ordered that this cause be, and the same is hereby, remanded to the said Supreme Court for further proceedings not inconsistent with the opinion of this court.”
February 28, 1921.
Now, therefore, the judgment of the Marion Superior Court in the said cause, is hereby reversed in obedience to the said mandate of the said Supreme Court of the United States, and this cause is remanded to the Marion Superior Court, with directions to overrule the demurrer to the second paragraph of the answer of appellant railroad company, and for further proceedings not inconsistent with the opinion of the Supreme Court of the United States (reported in 41 Sup. Ct. 324, and in U. S. Sup. Ct. Advance Opinions, 65 L. Ed. 373).